State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: July 28, 2016                     522199
________________________________

In the Matter of the Claim of
   JEAN G. PIERRE,
                    Appellant.

FJC SECURITY SERVICES, INC.,                MEMORANDUM AND ORDER
                    Respondent.

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   June 6, 2016

Before:   Peters, P.J., Garry, Rose, Devine and Mulvey, JJ.

                             __________


     Jean G. Pierre, New York City, appellant pro se.

      The Ingber Law Firm, PLLC, White Plains (Clifford Ingber of
counsel), for FJC Security Services, Inc., respondent.

      Eric T. Schneiderman, Attorney General, New York City
(Bessie Bazile of counsel), for Commissioner of Labor,
respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed July 9, 2015, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because his employment was terminated due to misconduct.

      The Unemployment Insurance Appeal Board determined,
following a hearing, that claimant, a security officer, was
discharged from his employment with a security company due to
disqualifying misconduct. "Whether a claimant has engaged in
disqualifying misconduct is a factual question for the Board to
                              -2-                  522199

resolve and its determination will not be disturbed if supported
by substantial evidence" (Matter of Chirico [City of
Syracuse–Commissioner of Labor], 136 AD3d 1137, 1138 [2016]
[internal quotation marks and citation omitted]). At the
hearing, two supervisors testified that claimant, angry about a
verbal directive given to him, threatened and yelled profanities
at one of the supervisors, pointed his hand in her face, and
lunged at her in a threatening manner. Claimant had to be
restrained and police were called. "It is well settled that
threats against a coworker can constitute misconduct
disqualifying a claimant from receiving unemployment insurance
benefits" (Matter of Coleman [Spa Hotels, LLC–Commissioner of
Labor], 126 AD3d 1223, 1233 [2015] [citations omitted]), as can
using profane language or being disrespectful or insubordinate to
a supervisor (see Matter of Hector [Commissioner of Labor], 128
AD3d 1258, 1259 [2015]). While claimant offered a different
account of the incident, it was within the province of the Board
to credit the testimony of the employer's witnesses (see id.).
As substantial evidence supports the conclusion that claimant
violated the employer's known written policy against "threatening
violence to [co]workers," among other policies, and had engaged
in disqualifying misconduct, the Board's decision will not be
disturbed (see Matter of Smith [Commissioner of Labor], 138 AD3d
1341, 1342 [2016]; Matter of Coleman [Spa Hotels, LLC–
Commissioner of Labor], 126 AD3d at 1223).

     Peters, P.J., Garry, Rose, Devine and Mulvey, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court